Whyte, Judge,
concurred with the opinion of Judge Haywood, except as to the estoppel of the tenant to set up a title against his landlord, and upon this point he took time to advise.
RoaNE, Judge, did not sit in the cause, being disqualified by the act of Assembly.
See, as to estates at will, Duke v. Narper, 6 Yer. 280. As to denial of landlord’s title, Caldwell v. Harris, 4 Hum. 24; Rogers v. Waller, 4 Hay. 205; Blount v. Garen, 3 Hay. 91, and note sub fin. See King’s Digest, 5696, 8101, 11,124.